Via Facsimile, FedEx and Edgar August 21, 2008 United States Securities and Exchange Commission Division of Corporate Finance One Station Place 100 F Street, NE Washington, D.C. 20549-4561 Attention: Ms. Kathleen Collins, Accounting Branch Chief Ms. Melissa Feider, Staff Accountant Re: Playlogic Entertainment, Inc. (the “Company”) SEC comment letter for: - Form 10-KSB for the Fiscal Year Ended December 31, 2007 - Form 10-QSB for the Quarter Ended March 31, 2008 - Form 8-K filed on October 30, 2007 File No. 000-49649 Dear Ms.
